SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

611
KA 08-00653
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

CHASE SINCLAIR, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (LESLIE E. SWIFT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Thomas R.
Morse, A.J.), rendered February 20, 2008. The judgment convicted
defendant, upon his plea of guilty, of grand larceny in the fourth
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of grand larceny in the fourth degree (Penal
Law § 155.30 [5]). Contrary to defendant’s contention, County Court
“properly set forth on the record its determination that defendant
should not be afforded youthful offender status . . .[,] as well as
its reasons for that determination” (People v Smith, 21 AD3d 1342,
1342). The court explicitly stated at sentencing that it was denying
defendant youthful offender treatment as a result of his violation of
the condition of the plea agreement that he would not be arrested
before sentencing, and we conclude that the court properly exercised
its discretion in making that determination (see People v Hall, 38
AD3d 1289; see also People v Eberling, 256 AD2d 1217, lv denied 93
NY2d 852; People v Bailey, 215 AD2d 769, lv denied 86 NY2d 840). We
decline to exercise our interest of justice jurisdiction to adjudicate
defendant a youthful offender (see People v Randleman, 60 AD3d 1358,
lv denied 12 NY3d 919; People v Martinez, 55 AD3d 1334, lv denied 11
NY3d 927). The enhanced sentence is not unduly harsh or severe.




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court